 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:19-cr-00061-KJM
                                         )
12                     Plaintiff,        )   ORDER TO DISMISS AND VACATE DATES
                                         )
13         v.                            )   DATE: May 20, 2019
                                         )   TIME: 9:00 a.m.
14   GERALD FRANKLIN WILLIAMS,           )   JUDGE: Hon. Kimberly J. Mueller
                                         )
15                     Defendant.        )
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-cr-00061-KJM without

20   prejudice is GRANTED.

21         It is further ordered that all Court-ordered dates are vacated.

22         IT IS SO ORDERED.

23   DATED: April 25, 2019.
24
                                               UNITED STATES DISTRICT JUDGE
25

26

27

28


     ORDER TO DISMISS & VACATE DATES          1          US v. GERALD FRANKLIN WILLIAMS
